94 F.3d 640
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Miguel A. BREA, Plaintiff, Appellant,v.Larry E. DUBOIS, Commissioner of Corrections, Defendant, Appellee.
No. 96-1447.
United States Court of Appeals, First Circuit.
Aug. 27, 1996.

Appeal from the United States District Court for the District of Massachusetts [Hon.  William G. Young, U.S. District Judge]
Miguel Angel Brea on brief pro se.
Nancy A. White, Special Assistant Attorney General, and Herbert C. Hanson, Senior Litigation Attorney, Department of Correction, on Motion for Summary Disposition, for appellee.
D.Mass.
AFFIRMED.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
We affirm for the reasons stated by the district court.  Despite an opportunity to amend, plaintiff failed to allege any action or inaction rising to the level of deliberate indifference to plaintiff's needs and therefore failed to state an Eighth Amendment claim.   See Wilson v. Seiter, 501 U.S. 294 (1991) (deliberate indifference standard).  Nor did he state any other constitutional claim.  Plaintiff may pursue whatever state causes of action he believes he may have in state court.


2
Plaintiff's motion to strike appellee's motion for summary disposition is denied.


3
Affirmed. See Loc.  R. 27.1.